The first exception is not well taken. It appearing that the plaintiff and Lawrence, the defendants' intestate, had stood in the same relations to each other for sixteen years, the fact that at the commencement of these relations Lawrence asked the plaintiff to look after him and take care of him is not irrelevant to the fact that during the last six years of this period the services of the plaintiff in taking care of Lawrence were rendered at his request. Whether or not the relevancy should be deemed too remote to be material, under all the circumstances of the case, was within the discretion of the trial judge, and the record does not indicate that this discretion was abused.
For similar reasons the second exception is not well taken. The fact that Lawrence possessed a modest competence, in connection with other facts, is not wholly irrelevant to the fact that Lawrence requested the plaintiff to perform for him the general duties of a housekeeper and nurse, promising to pay her the reasonable value of such services, nor to the fact that for six years she performed *Page 669 
these services without insisting upon payment. The expression of the judge at the time this testimony was admitted, of his belief that in another case a similar question had been admitted as possibly bearing on the value of the services, if in any event it could be regarded as harmful, was certainly harmless in view of the charge of the court upon this point.
The third exception is not well taken. The testimony of Frank Lawrence was to the effect that during his visits to his uncle the plaintiff had rendered the latter no assistance, and that so far as he knew his uncle during his last years had not been assisted or cared for by any one. The testimony of the plaintiff admitted in rebuttal, tended to show that the younger Lawrence did know that the plaintiff had taken care of his uncle. If it did not show this, its admission in connection with the charge of the court was harmless.
This appeal illustrates the necessity of calling attention to a seeming misconception as to the relative duties of a trial court and court of errors in respect to the application of the law of evidence to the peculiar conditions that may be developed in a trial. Strictly speaking, the law of evidence is a part of the law of procedure, and harmless error in its application in the course of a trial is not ground for new trial. In the main, its application to the circumstances of each case is a duty necessarily allotted to the trial court, and in most instances the judge conducting a trial is in a far better position to settle justly a doubtful application than a court of errors reading the printed record. The rule of logic or theory of chances which determines the relevancy of evidence must in nearly all cases of doubtful application be understood in connection with conditions and circumstances peculiar to the case on trial, evanescent in their character and difficult of adequate apprehension unless by the presiding judge. Appeals to this court based on alleged mistakes of the trial judge in the exercise of his power and discretion in determining such doubtful questions of relevancy and remoteness, must *Page 670 
ordinarily prove futile. To entertain and discuss all such appeals would tend to promote prolixity, uncertainty, and injustice in trials, and to obscure rather than make clear the practical duties of the trial court; and for this court to set aside judgments and compel new trials for such immaterial or academic reasons would tend to defeat rather than to serve the administration of justice.
   There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.